(Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 1 of 33 PagelD #: 9

  
 

De *

' a IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

on

 
  

 

 

 

 

 

 

Judge or Division: Case Number: 19SL-CC00875 ah

BRIAN H MAY v2

Plaintiff/P etitioner: '| Plaintiff’s/Petitioner’s Attorney/Address

ANNABELLE SMITH MICHELLE MARIE FUNKENBUSCH

8050 WATSON RD Aes i
SUITE 355 : Slo, °F, -L)
vs. | SAINT LOUIS, MO 63119 fi RE “Uy

Defendant/Respondent: Court Address: ER Rey,

G48 COMPLIANCE & INVESTIGATIONS, INC, _| ST LOUIS COUNTY COURT BUILDING One
Nature of Suit: 105 SOUTH CENTRAL AVENUE We.
CC Employmnt Discrmntn 213.111 - . | CLAYTON, MO 63105 (Date File Sistap)

 

Summons in Civil Case

The State of Missouri to: G4S COMPLIANCE & INVESTIGATIONS, INC,
. Alias:
PRENTICE-HALL CORP. SYSTEM
‘221 BOLIVAR STREET
JEFFERSON CITY, MO 65101

 

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of

which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.goy,

a_i or through Relay Missouri by dialing 711 or 800-735-2966, at least three business dayé in advance of the court
ST. LOUIS COUNTY proceeding, oO

 

 
 
 

. ‘ ‘oO =
28-MAR-2019 Ott Ar

Date C/ ‘ [Crk .
Further Information: ; — \
GB
Sheriff's or Server's Return .
- Note to serving officer: Summons should be retumed to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
[_] delivering a copy of the summons and a copy of the petition ta the Defendant/Respondent. ;
[_] leaving a copy of the sununons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age 6f 15 years who

 

 

permanently resides with the Defendant/Respondent,
Cl (fer service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title).
Oo other '
Served at (address)
in (County/City of St. Louis), MO, on (date) at : (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on . (date).
(Seal) -

 

My commission expires:
. . Date Notary Public

 

 

 

 

eo 2

 

OSCA:(7-99) SM30 (SMCC) For Court Use Only: Dacument ID# 19-SMCC-2852 1 == (Civil Procedure Form No. 1, Rules 54.01 — 54,05,
54.13, and 54.20; 506.120 — 506.140, and.506.150 RSMo

 
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 2 of 33 — 10

 

 

Sheriff's Fees, if applicable
Summons

Non Est ;
Sheriff's Deputy Salary
Supplemental Surcharge
Mileage

Total |

A copy of the summons-and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, s see Supreme Court Rule 54, .

5
_

§
$
$

10.00
( miles @ §.

___ per mile)

 

 

,

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-2852 2

(Civil Procedure Form No. 1, Rules 54.0] — 54.05,
54.13, and 54,20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:19-cv-01422-RLW_ Doc. #: 1-2 Filed: 05/24/19 Page: 3 of 33 PagelD #: 11
, . THE CIRCUIT, COURT OF ST. LOUIS COUNTY, MISSOURI

" Twenty First Judicial Circuit |

| . . ; ; . :
NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES

Purpose of Notice

As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and

inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and-at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case, .

Your Rights and Obligations in Court Are Not Affected By This Notice

You may decide to use an alternative dispute resolution procedure if the other parties fo your case
agree to do so. In some circurnstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME'TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures:

There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

(1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

(2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promoie settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties. Sl

CCADM73

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-2852 3 (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
. , 34,13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 4 of 33 PagelD #: 12
(3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to pian their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

(4) Mini-Trial: A process in which each party.and their counsel! present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

(5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”,.the jurors retire to deliberate and thén .
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting-an Alternative Dispute Resolution Procedure and a Neutral

lf the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting

a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
- You should ask your lawyer for further information.

CCADM73

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document TD# 19-SMCC-2852 4: (Civil Procedure Form No. J, Rules 54.01 — 54.05,
. 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:19-cv-01422-RLW Doc. #.°1-2: Filed: Qs/24/19 Page: 5 49SEC CH0875

LIN THE CIRCUIT COURT OF ST. LOUIS COUNTY:
_ STATE OF ‘MISSOURI

ANNABELLE-SMITH, (formerly known.
as PAMELA SMITH),
Plaintitt, Case No.
Ve
‘Division No.

' G4S COMPLIANCE & mo
INVESTIGATIONS, INC,, :

PETITION FOR EMPLOYMENT

DISCRIMINATION, HOSTILE WORK
. ENVIRONMENT AND RETALIATION

Serve Registered Agent:
Prentice-Hall Corp. System ~

)

)

)

)

)

)

)

)

)

221 Bolivar Street a}
Jefferson City, Missouri 65101- , ‘)
_— 4
and )
)

JAMES BONK, )
)

)

)

)

)

)

)

a

Serve at Place of Employment: .
G4S Compliance & Investigations, Tne.
105 E. Galeria Blvd., 5" FI.
Aurora, Illinois 60505
_ Defendant. .
| PETITION FOR EMPLOYMENT DISCRIMINATION
. COMES NOW, Plaintiff AnnaBelle Smith, by and through his attorney, and for
Plaintiff's Petition for Employment Discrimination against Defendants G48: Compliance: &
Investigations, Inc. and James Bonk states and alleges as follows: |
| . PARTIES .
1. At all relevant hereto, Plaintiff AnnaBelle Smith was sa resident of St. Louis
County,. Missouri, Plaintiff AnnaBelle: Smith presently resides outside of the State of Missouri. ©
| 2. . _ Plaintiff AnnaBelle Smith i is a member of a protected: class under the Missouri,

‘Human Rights Act baged on her gender asa female. :
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 6 of 33 PagelID #: 14 ©

3. At all-times relevant hereto, commencing in 2012 and ending.on December 6,
2018,. Plaintiff: AnnaBelle Smith is and was employed by Defendant: G48 Compliance &

Investigations, Incas a Special Investigations Unit Investigator and later as a Special

Investigations Unit Manager.

4, Defendant G4S° Compliance & Investigations, Inc. is a general business |

corporation, organized and existing under North Carolina Jaw, with its principal place of

busiitess located at 910 Paversstone Drive, Raleigh, North Carolina 27615

_ Oe At all times relevant hereto, Defendant G4S Compliance & Investigations, Inc. is

engaged in business as private. investigation firm providing security, surveillance, investigation

and compliance: services.

6. Based on information and belief, at all times relevant hereto, Defendant James

Bonk is and was a résident of Cook County, Illinois.

7. At all times relevant hereto, Defendant James Bonk is and was employed by.

Defendant G4S Compliance & Investigations, Inc. as Regional Vice-President.

8. Commencing with her promotion as STU Manager, Defendant James Bonk is and

was the direct supervisor of Plaintiff AnnaBelle.

9. . At all times relevant hereto, Defendant James Bonk is and was acting as.an
employee and agent of Defendant G4S Compliance & Investigations, Inc. within the scope of his’

duties as an employee and agent of Defendant G4S- Compliance & Investigations, Inc. and in

furtherance of the business interests of Defendant G48 Compliance & Investigations, Inc.

ALLEGATIONS APPLICABLE TO ALL COUNTS

' 10.. Plaintiff AnnaBelle Smith commenced. her: employment with Defendant G4S

Compliance in.2012 as a Surveillance Investigator. -

\
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 7 of 33 PagelD #:15

Ad Throughout her employment, Plaintiff * Annalelle Smith maintained strong
relationships with members of her investigative team and managers, received favorable
performance reviews and/or feedback from her managers, and received successive promotions,
including SIU Investigator in 2013, SIU Manager Tin 2016 and SIU Manager Til in 2017.
| 12, - Commencing with, her promotion to SIU: Manager i in 2016, Plaintift AnnaBelle .
Smith was directly supervised by. Defendant James Bonk. |
| 13. Defendant James Bonk, while acting as the immediate supervisor of Plaintiff
AnnaBelle Smith, displayed dnd maintained a hostile and condescending attitude and demeanor
towards Plaintiff AnnaBelle Smith based on het gender and stereotypes related to her gender as
exhibited by the following:. |
a. Defendant James Bonk ‘criticized Plaintiff AnnaBelle Smith for’ being
. assertive. | . |
b. Defendant James Bonk criticized Plaintiff AnnaBelle' Smith for engaging
and paiticipating in company-related discussions. | |
c. Defendant James Bonk discounted and/or rejected the suggestions,
recommendations and input provided by Plaintiff AnnaBelle Smith.
‘d.- Defendant James Bonk engaged in conduct intended to isolate Plaintiff
AnnaBelle Smith from other managers and employees who were male, |
e. Defendant James. Bonk was abrupt and short with Plaintiff AnnaBelle
Smith and discounted her contributions to the. company.
f. Defendant James Bonk was 's demonstrably uncomfortable: working: with
Plaintiff AnnaBelle Smith based on her gender and tended to associate and to offer more training

and support to other managers and employees who were male.
Case: 4:19-cv-01422-RLW_ Doc. #: 1-2 Filed: 05/24/19 Page: 8 of 33 PagelD #! 16

14. “Despite Plaintiff AnnaBelle Smith’s full performance of the assigned functions

~ and duties of her position as SIU Manager, Defendant G48 Compliance & Investigations, Inc.,

acting by and through Defendant James Bonk, subjected Plaintiff AnnaBelle Smith to

continuous;- on-going and pervasive harassment based on her gender and stereotypes related to

her gender which created a ‘hostile work environment, |

15. The hostile work environment was evidenced by the following. events and
occurrences: |

. 8 Derogatory comments directed to Plaintiff AnnaBelle Smith;

b. Condescending comments directed to Plaintiff AnnaBelle Smith;

ec | Unfair and unwarranted criticism of Plaintiff AnnaBelle Smith’s work
"performance;
d. Excessive communication intended to -harass and burden Plaintiff

AnnaBelle Smith,
| e. Differential treatment of Plaintiff AnnaBelle Smith based on her gender.
16. The-above-described harassment based on her gender and stereotypes relating to
her gender was 80 severe and pervasive that Plaintiff AnnaBelle Smith (as well as any reasonable
person) would and did consider the work environment to be hostile and abusive.
17. In addition to the hostile work environment, throughout her employment, Plaintiff
AnriaBelle Smith‘was subjected to the following unlawful employment practices:
a Plaintiff AnnaBelle Smith Was. treated differently than other SIU
Managers based on her gender. Plaintiff AnnaBelle Smith Feceived less training and support

than other SIU Managers who were-male.
‘Case: 4:19-cv-01422-RLW Doc. #; 1-2 Filed: 05/24/19 Page: 9 of 38 PagelD #: 17

b. "Plaintiff AnnaBelle Smith” was treated differently: than other SIU
| Managers based on her gender. Plaintift AnnaBelle Smith was compensated ata rate of pay less :
than other STU Managers who were: male.
| "¢. Plaintiff “AnnaBelle Smith was treated differently than other SIU
Managers based on.her gender. Plaintiff AnnaBelle Smith received salay increases and raises —
less than other SIU Managers who were male. . | |
de Plaintiff AnnaBelle . Smith was treated differently than other SIU _
Managers based on her gender, Plaintiff AnnaBelle Smith: received less overtime pay than other
SIU Managers who were male. | | |
e, Plaintiff AnnaBelle Smith “was treated differently than -other STU"
- Managers based on her gender. Plaintiff AnnaBelle Smith was subjected to heightened standards
not similarly applied to other SIU Managers who were male.
f. Plaintiff AnnaBelle Smith was treated differently than other SIU
Managers based on her gender. PlaintiffAnnaBelle Smith was assigned more states for coverage
’ than other SIU Managers who were male.
18.‘ Plaintiff AnnaBelle Smith reported the hostile work environment and unlawful
employment practices to senior managers of Defendant Gas Compliance & Investigations, Inc. .
19.. Despite receiving these reports and despite being aware of the hostile work
_ environment and unlawful’ employment practices, Defendant G4S Compliance & Investigations,
Inc. failed-and refused to investigate Plaintiff AnnaBelle Smith’s complaints relating to the
‘hostile work environment and unlawful’ employnient practices and failed-and refused to abate the

hostile work environment and unlawful employment practices.
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 10 of 33 PagelD #: 18

_ 20. In response to the reporting. of the hostile work environment and unlawful
‘employment practices to senior managers of Defendant G4s Compliance & Investigations, Inc.,
Defendant G4S Compliance & Investigations, Inc., acting by and through Defendant James
Bonk, retaliated against Plaintiff AnnaBelle Sinith by engaging in 2 scheme to replace Plaintiff
AnnaBelle Smith with a less tenured and less qualified male employee.

_ 21. OnDecember 18, 2017, Defendant Gas Compliance & Investigations, Inc., acting
by and through Defendant James Bonk, took the following adverse employment actions against
Plaintiff AnnaBelle Smith (“adverse employment action”):

a. Defendant G4S Compliance & Investigations, Inc., acting by and through
Defendant James Bonk, demoted Plaintiff AnnaBelle Smith: from SIU Manager to SIU
Investigator. .

bs Defendant G4S Compliance & Investigations, Inc., acting by and through
Defendant James Bonk, reassigned the work duties of SIU Manager from Plaintiff AnnaBelle
Smith to Darin Logue.

22. In demoting Plaintiff AmnaBelle Smith, Defendant G4S Compliance &
Investigations, Inc., acting by and through Defendant James Bonk, initially described the reason
for her change in position and dities as a “corporate restructuring.” _

23. Defendant G4S Compliance & Investigations, inc., acting by and through
Defendant James Bonk, later stated that the change in position was a demotion and was based on:

. /
her “personal issues.”

24, Upon further inquiry by Plaintiff AnnaBelle Smith, Defendant G4S Compliance /
& Investigations, Inc., acting by and through Defendant James Bonk, stated that the demotion .

was due to her work performance:
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 11 of 33 PagelD #: 19

. 25. Plaintiff ‘AnnaBelle Smith then reported the unlawful employment practices to
Audria Bond, HR Manger for Defendant G4s Compliance & Investigations, Inc. Defendant G4s
Compliance & Investigations, Inc., acting by and Andtia Bond, stated that the demotion was due
to “time management” issues, | |

26. The differing reasons stated by Defendant G4S Compliance & Investigations, Inc. |
for the demotion of Plaintiff AnnaBelle Smith are and wrete false, are and were a pretext to cover
up the above-described unlawful employment practices, and are and were a part of a scheme by

. Defendant G4s Compliance & Investigations, Inc. and Defendant James Bonk to retaliate against
Plaintiff AnnaBelle Smith for reporting the hostile wotk environment and unlawful employment .
practices to senior managers of Defendant G4S Compliance & Investigations, Inc.

27. Plaintiff AnnaBelle Smith filed a timely Charge. of Discrimination with the
Missouri,Commission on Human Rights on J aunty 29, 201 8.

28. Subsecuent to the filing of the Charge of Discrimination, Defendant G48
Compliance & Investigations, Inc. and Defendant James Bonk failed to abate the hostile work

- environment and unlawful employment practice and increased the level of harassment by”
assigning her menial duties; forcing her to train her,less qualified replacement, denying her
further promotions and salary increases, and denying her sick leave (including FMLA leave).
resulting in her constructive discharge from employment on December 6, 201 8.
_ 29. The Missouri Commission on Human Rights issued a right to sue notice to

- Plaintiff AnnaBelle Smith on November 29, 2018.
Case: 4:19-Cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 12 of 33 PagelD #: 20

‘COUNT. UNLAWFUL EMPLOYMENT DISCRIMINATION
COMES NOW, Plaintiff AnnaBelle Smith, by and through his attorney, and for Count I
of Plaintiff's Petition aghinst Defendants James Bonk and G4S Compliance & Investigations, - -
ne, states and alleges as follows: |
30. Plaintiff AnnaBelle Smith realleges, restates and incorporates by reference herein
paragraphs 1 through 29 of Plaintiff's Petition as and for this paragraph 30 of Plaintiff s Petition.
31.  §213.055 R.S:Mo. (2016) and §213.055 R.S.Mo. (2017) state, in pertinent part,
that: “1. It shall be an unlawful employment practice: (1) For an employer, because of the...
sex of any individual: (a) ... to discharge any individual, or otherwise to discriminate against -

any individual with respect.to his compensation, terms, conditions, or privileges of employment, -

 

32. Plaintiff AnnaBelle Smith is a biological female and is a member ofa protected

class based on her sex or gender. ©
33. 2 At all times relevant hereto, Plaintiff AnnaBelle Smith is and was employed by
Defendant G4s Compliance & Investigations, Inc.
34. At all times relevant hereto, Plaintiff AnnaBelle Smith fully performed the job
duties and functions of her position as SIU Manger with Defendant G4S Compliance &
investigations, Inc.
| 35. Defendant G48 Compliance & Investigations, ‘Inc., acting by and through

- Defendant James Bonk, did employ, use’ and engage in unlawful’ employment related acts,
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 13 of 33 PagelD #: 21 -

- practices and conduct in violation 6f §213.055 R.S.Mo. (2016) and §'213.055 R.S.Mo. (2017s
_ follows: | a

a. , Defendant G48 Compliance. & Investigations Inc., , acting by and through
Defendant James Bonk, compensated Plaintift ‘AnnaBelle Smith at a rate ‘of pay less than
similarly qualified men in the same or similar position.

b. - Defendant G4S Compliance & tavestigations, I Inc., acting by and through
Defendant J ames Bonk, demoted Plaintiff AnnaBelle Smith from SIU Manager ‘to SIU
Investigator. . . . “ |

Cc. | Defendant G4S Compliance & Investigations, Inc., acting by and through
Defendant James Bonk, reassigned the work duties of SIU Manager from Plaintiff AnnaBelle-
Smith to Darin Logue.

36. In taking the aforedescribed adverse- employment actions against Plaintiff
AnnaBelle Smith in violation of §213.055 R.S.Mo. (2016) and § 213.055 RSMo. (2017),
Defendants James: Bonk and G48 Compliance & Investigations, Inc. were motivated based on
animus towards Plaintiff AnnaBelle Smith based. on her sex and/or stereotypes related to her
gender. Plaintife AnnaBelle Smith's Sex Was a contributing factor or, in the alternative, played
an actual role in and‘had a determinative influence on the adverse employment actions taken by
Defendant G4S Compliance & Investigations, Inc. against Plaintiff AnnaBelle Smith. |

37. Asa direct and proximate result of Defendants James Bonk and Gas Compliance
& Investigations, Inc.’s: employment; use and engagement in unlawful employment related acts,
practices and conduct in violation of §213.055 RSMo. (2016) and §213,055 R:S.Mo. (2017),
Plaintiff AnnaBelle Smith has sustained, will sustain and/or will continue to sustain actual’.

damages i in excess of $25, 000. 00 as follows:
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 14 of 33 PagelD #: 22

a Emotional Pain, Suffering, Inconvenience, Mental Anguish, ‘Loa, of
Enjoyment of Life, Emotional Distress, Depression, Loss ‘of Sleep, | Fear, Anxiety, Loss of Peace
of Mind, Loss of Confidence, and Diminished Self-Worth;

b. Medical Expense,. including Physician Fees, Diagnostic Testing Fees,
| Counseling, Pharmaceuticals and Support Animal;

C. Relocation Expenses, including Temporary Housing Expenses, Air Fare,
Meals and Fuel; . |

a. . Unpaid Salary and ‘Wages, including Overtime;

‘e. Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health
Insurance and Other Fringe Benefits (including Vacation Pay, Sick Pay, Pension and Retirement
Benefits, Stock Options and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);
f. Loss or Diminution of Futire Job Related Promotions and Opportunities;
g. Negative Tax Consequences Associated with a Lump Sum Payment or

Award; and ° |
h. Pre-I udgment and Post-J udgment Interest.

38. Plaintiff AnnaBelle Smith further seeks an award of punitive damages to the
fullest extent permissible under Missouri law- against Defendants James Bonk and G48
Compliance ‘& Investigations, Inc. as follows:

a. The. acts; practices and conduct -of Defendants James.-Bonk and G4S
- Compliance & Investigations, Inc. are and were intentional, willful, wanton, malicious, grossly

negligent and/or reckless;

-10
Case: 4:19-cv-01422-RLW Doc. # 1-2 Filed: 05/24/19 Page: 15 of 33 PagelD #: 23 |

b. The acts, practices and conduct of Defendants James Bonk and G4s
-Compliance & Investigations, Inc. are and were extieme, outrageous: and shocking to the
. conscience;
C. ‘The acts, practices and conduct of Defendants James Bonk and G48
Compliance &. Investigations, Inc. are and were reokless and exhibited conscious disregard of
Plaintiff AnnaBelle Smith’s civil rights and of the protections afforded to employees with
disabilities; | |
d. Punitive damages are necessary and proper to punish Defendants James:
Bonk and G4s Compliance & Investigations, Inc. for its unlawful employment practices; and
: e, . Punitive damages are necessary and proper to deter Defendants James
Bonk and G4S: Compliance & Investigations, Inc. and others similarly situated from engaging in
such conduct in the future: ; | |
39. To the extent that §213.111 R.S.Mo. (2017) is applicable and limits the amount of ,
actual damages for future economic damage, non-economic damages and/or punitive damages,
Plaintiff AnnaBelle Smith further seeks a judicial declaration that the cap on future economic
damages, non-economic damages’ and punitive damages is unconstitutional and, therefore,
invalid and void ab initio on the following grounds: | .
| a, §213.111 RSMo. is unconstitutional under Article I, Section 2 of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That all ‘persons are
created equal and are entitled to equal rights and opportunity under the law.” And Section 1 of |
‘the Fourteenth Amendment to the United States Constitution which provides, in pertinent part, as

follows: “No State shall... deny any person. within its jurisdiction the equal protection of the ~

laws.”

11
. Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 16 of 33 PagelD #: 24

§213.111 R.S.Mo. is applicable only to those subj ect to unlawful discrimination and places limits
or caps on future economic damages, non-economic damages, and punitive damages based on
the number of employees employed by employer. The statute effectively: creates two class of
litigants and five classes of employer défendants: (1), discrimination victims and other. tort
victims, and (2) employers with 5 or less employees, 6'to 100 employees, 101 to 200 employees,
201 to 500 employees, and ‘more than 500 employees. The dissimilar treatment of discrimination
victims compared to: other tort: victims and the dissimilar treatment of discrimination claiins
“based on the number of persons employed by the employer is not rationally related to any
legitimate governmental interest or purpose. The'classes created by the statute are arbitrary, are
not based either on. the nature or extent of the injuries sustained by employment discrimination
victims or on the nature and degree of the reprehensibility of the employer's conduct, and simply
bear no rational relationship to any legitimate government purpose, interest or justification
associated with tort reform. Where an employee such as Plaintiff AnnaBelle Smith is: severely
injured by unlawful employment discrimination, equal protection under the laws is denied by the
enforcement of arbitrary caps on future economic damages, non-economic damages and punitive
damages. .
| b. §213.111 R.S.Mo. is unconstitutional under Article L Section 10 of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That no person shall
be deprived of life, liberty or property without due process of law.” §213.111 R.S.Mo. replaces a.
judicial determination of damages with an arbitrary cap or limit on. damages. - Under such,
circumstances, the amount awarded is capped.-or limited to an arbitrary amount and is not
determined using any proscribed judicial or statutory standard. Unlike remittitur, the reduction

‘of damages is arbitrarily applied without ‘any consideration of the injuries sustained by the

12
Case: 4:19-cv-01422-RLW Doc, #:. 1-2 Filed: 05/24/19 Page: 17 of 33 PagelD #: 25

employee ar the reprehensibility of the conduct of the employer. A statutory limit on damages
such as §213.1 11 R.S.Mo: effectively grants remittitur on a wholesale basis without regard to the.
evidence and without regarding any approved or recognized procedure or standard. |
) ‘c. _ §213.111 R.S.Mo. is unconstitutidnal under Article I, Section 14 of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That the courts of
initice shall be open to every person, and certain remedy: afforded for every injury to person,
property or character...” §213.111 R.S.Mo. denies victims of employment discrimination with
access to the courts.. By capping or limiting the amount of. damages, employees with
discrimination claims are denied compensation in cases where ‘the injuries sustained ate.
extensive and where the degree of: reprehensibility of-the employer’s conduct i is severe thereby
effectively denying victims of employment discrimination access to the courts.
| d. §213.1 11 R.S.Mo, is unconstitutional under Article J, Section 22(a) of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That the right of
trial by jury as. heretofore enjoyed shall remain. inviolate”, under Anticle I, Section 1 of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “The power of
government shall be divided into three distinct departments... and .no person, or collection of
persons, charged with the exercise of powers properly belonging to one of those departments,
shall exercise any power properly belonging to either of the others...” and under Article Vv;
Section 1 of the Missouri Constitution (1945) which provides, in-pertinent part, as follows: “The
judicial power of the state shall be vested in... circuit courts.” §213.111 R.S.Mo. creates acts as
a compulsory, legislatively pre-determined remittitur. The statute effectively centes legislative
_prestimption that damages in. excess of the statutorily set amount were excessive. The

determination of damages would thereby be prospective and preordained. In tort actions, the’

13 .
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 18 of 33 PagelD #: 26

only way to determine. an acceptable level of compensation is by providing a jury to determine
the facts, including what constitutes fair compensation The legislative cap on damages invades ~
the-province of jury and infringes on the right to a jury trial. Similarly, the legislative cap on
_ damages invades the judicial function of remitter and represents a usurpation of judicial power.
| WHEREFORE, Plaintiff AnnaBelle Smith prays the Coirrt to enter judginent in favor of
Plaintiff AnnaBelle Smith: and against Defendants James Bonk and G48 Compliance. &
Investigations, Inc.; for actual. and punitive damages in such amount as may be determined: at .
* trial, for prejudgment and post'judgment interest on any monetary award, for Plaintiff's
attorney’s fees and costs incurred herein, and for such other and further relief as thé Court may
deem propet under the circumstances. |
COUNT If - HOSTILE WORK ENVIRONMENT
COMES ‘NOW, Plaintiff AnnaBelle. Smith, by and through his attorney, and for Count II
of Plaintif?’s Petition against: Defendants James Bonk and G4S Compliance & Investigations,
Inc. states and alleges as follows: .
40. Plaintiff AnnaBelle Smith realleges, restates and incorporates by reference herein.
paragraphs 1 through 39 of Plaintiff's Petition as and for this paragraph 40 of Plait Petition,
Al. Plaintiff AnnaBelle Smith is a biological female and is a member of a protected
class based on her sex or génder. . .
42. At all times relevant hereto, Plaintiff ‘AnnaBelle Smith is and was employed by
Defendant G48 Compliance & Investigations, Inc.
43. At all times relevant hereto, Plaintiff AnnaBelle Smith fully performed ‘the job :
duties and functions ‘of her position as SIU Manger with Defendant G48 Compliance &

Investigations, Inc.
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 19 of 33 PagelD #: 27

44. Defendant G4S Compliance & Investigations, Inc., acting by and. through
: Defendant James Bonk,. subjected Plaintiff AnnaBelle ‘Smith to continuous, on-going and.
"> pervasive harassment based on his disability which created a ‘hostile work environment.

45.. The hostile work environment was evidenced by the following. events and

occurrences: .

a. Derogatory comments directed to Plaintiff AnnaBelle Smith; —

b. | Condescending comments directed to Plaintiff AnnaBelle Smith:

c. - Unfair and unwarranted ciiticism of Plaintiff AnnaBelle Smith’s work
performance: |

d, Excessive communication intended to harass and burden Plaintiff .
AnneBelle Smith, - : | . |

e. | Differential treatment of Plaintiff AnnaBelle Smith based on her gender.’

46, The above-described harassment was baséd solely or, in the alternative, in part on

- her ‘Sex, and was so severe and pervasive that Plaintiff AnnaBelle Smith (as well as any
reasonable person) would and did consider the work environment to be hostile and abusive.

47. Defendant G48 Compliance & Investigations, Inc. acting by and through.
Defendant James Bonk, caused, condoned, and permittéed. the harassment of Plaintiff AnnaBelle
Smith based on her sex and failed and refused to investigate, maintained, and failed and refused
to correct and abate the hostile work environment based on his disability created by the
harassment of Plaintiff AnnaBelle Smith in violation of §213.055 RSMo. (2016) and §213,055

" RSMo. (2017) thereby causing or resulting in the following tangible employment actions being .
taken by. Defendant G4S Compliance & Investigations, Inc., acting by and through Defendant

James Bonk, against Plaintiff AnnaBelle Smith:

15
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 20 of 33 PagelD #: 28

a. ‘Defendant G4S Compliance & Investigations, Inc., acting by and through
Defendant James Bonk, compensated Plaintiff AnnaBelle Smith at a rate of pay less than
similarly qualified men in the same or. similar position.

b.. Defendant G48 $ Compliance & Investigations, Inc., acting by. and through
Defendant James Bonk, demoted Plaintiff AnnaBelle Smith from SIU Manager to SIU
Investigator.

C. .Defendant G4S Compliance & Investigations, Inc., acting by and through
Defendant James Bonk: reassigned the work duties of SIU Manager from Plaintiff AnnaBelle
Smith to Darin Logue.

. 48. Asa direct and proximate. result of the above-desoribed harassment and hostile.
work environment caused, -condoned, permitted and maintained by Defendant G4S Compliance
- & Investigations, Inc., by and through the actions and conduct of Defendant James Bonk, in

violation of §213.055 R.S.Mo. (2016) and §213.055 R.S.Mo. (2017), Plaintiff AnnaBelle Smith
has sustained, will sustain and/or will continue to sustain actual damages in excess of $25,000.00
as follows:

a. Emotional Pain, Suffering, Inconvenience, Mental Anguish, Loss of
Enjoyment of Life, Emotional Distress, Depression, Loss of Sleep, F ear, Anxiety, Loss of Peace
of Mind, Loss of Confidence, and Diminished Self. Worth;

b. Medical Expense, including Physician Fees, Diagnostic Testing Fees, -
Counseling, Pharmaceuticals and Suppott Animal;. |

c. Relocation Expenses, including Temporary Housing Expenses, Air Fare,
Meals and Fuel:

d. Unpaid Salary and Wages, including Overtime;

“16
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 21 of 33 PagelD #: 29

e., Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health .
Insurance and Other Fringe Benefits (including Vacation Pay, Sick.Pay, Pension and Retirement
Benefits, Stock Options.and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);

fo Loss or Diminution of Future Job Related Promotions and Opportunities;

g. Negative Tax Consequences Associated with a Lump Sum Payment or
Award; and

| h. Pre-Judgment and Post-Judgment Interest, -
49. Plaintiff AnnaBelle Smith further seeks an award of punitive damages to the
fullest extent permissible under Missouri: law against ‘Defendants James Bonk and G4S
: Compliance & Investigations, Inc. as follows;

a, The acts, practices and conduct of Defendants James Bonk and GAS.
Compliance & Investigations, Inc. are and were intentional, willful, wanton, malicious, grossly.
negligent and/or reckless; | | |

b.- The acts, practices and ‘conduct of Defendants James Bonk and G48"
Compliance & Investigations, Inc. are. and were extreme, outrageous and shocking to the
conscience; |

c. The acts, practices and conduct of Defendants: James Bonk and G48
Compliance & Investigations, Inc. are and were.reckless and exhibited conscious disregard of
Plaintiff AnnaBelle Smith’s civil tights and of the protections afforded to’ employees with
disabilities; | - | | | |

d. Punitive damages are necessary and proper to punish Defendants James

Bonk and G48 Compliance & Investigations, Inc. for its unlawful employment practices; and

1
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 22 of 33 PagelD #: 30

ce. - Punitive damages are necessary and proper to deter Defendants James
Bonk and G4S Compliance & Investigations, Inc. and others similarly situated from: engaging in
such conduct in the future. .

50. To the extent that §213.1 11 R.S.Mo. (2017) is applicable and limits the amount of |
actual damages and/or punitive damages, Plaintiff AnnaBelle Smith further seeks a judicial -
declaration that the cap on for future economic damage, non-economic damages and/or punitive
damages is unconstitutional and, therefore, invalid and void ab initio on the following grounds:

a. §213.111 R.S.Mo. is unconstitutional under Article I, Section 2 of the
Missouri Constitution (1945) which provides, in pertinent part; as follows: “That all persons are
created equal.and are entitled to equal rights and opportunity under the law” and Section 1 of the
Fourteenth Amendment to the United States Constitution which provides, in pertinent part; as
follows: “No State. shall... deny any person within its jurisdiction the equal protection. of the
laws.” | |
§213.111 R.S.Mo. is applicable only to those subject to unlawful discrimination and places limits
or caps on future economic damages, non-economic damages, and punitive damages based on
the number of employees employed by employer. The statute effectively creates two class ‘of --
litigants and five classes of employer defendants: (1) discrimination victims and other tort
victims, and (2) employers with 5 or less employees, 6 to 100 employees, 101 to 200 employeés,
201 to 500 employees, and more than 500 employees. The dissimilar treatment of discrimination
victims compared to other tort victims and the dissimilar treatment of discrimination claims
based on the number of persons employed by the employer is not rationally related to any
légitimate governmental interest or purpose. The classes created by the statute are arbitrary, are

not based either on the nature of extent of the injuries sustained by employment discrimination

18°
Case: 4:19-cv-01422-RLW Doc. #: 1-2, Filed: 05/24/19 Page: 23 of 33 PagelD #: 31

victims or on the nature and degree of the reprehensibility of the employer’s conduct, and simply
| bear no rational relationship to any legitimate government .purpose, interest or justification
associated with tort reform. Where an employee such as Plaintiff AnnaBelle Smith is severely
injured by unlawful employment discrimination, equal protection under the laws is denied by the
enforcement of arbitrary caps on future economic damages, non-economic damages and punitive ..
damages.
b. | §213.111 R.S.Mo. is unconstitutional under Article I, Section 10 of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That no person shall
be.deprived of life, liberty or property without due process of law.” §213.111.R.S.Mo. replaces a
judicial determination of damages with an arbitrary cap or limit on damages. Under such
_ circumstances, the amount awarded is capped or limited to an arbitrary amount and is not
determined using any proscribed judicial or statutory standard. Unlike remittitur, the reduction
of damages is arbitrarily applied without any consideration of the injuries sustained by. the
| employee or the reprehensibilitY of the conduct of the employer. A statutory limit on'damages
such as §213.111 R.S.Mo. effectively grants remittitur on a wholesale basis without regard to the
evidence and without regarding any approved or recognized procedure or standard.
c §213.111 R:S.Mo. is unconstitutional under Article I, Section 14 of the
Missouri Constitution (1945) which provides, in pertinent. part, as follows: “That the courts of
justice shall be open to every person, and certain: remedy afforded for every injury to person,
property or character...” §213.111 R.S.Mo. denies victims of employment discrimination with
access to the courts. By capping or limiting. the amount of damages, employees with

discrimination claims are denied compensation in cases where the injuries sustained are

19
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 24 of 33 PagelD #: 32

extensive and where the dégree of reprehensibility. of the eiaployer’s conduct is severe thereby
effectively denying victims of employment discrimination access to the courts,
d. §213.111 R:S.Mo., is unconstitutional under Article J, Section 22(a) of the.
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That the. right of
trial by.jury as heretofore enjoyed shall remain inviolate”, under Article IZ, Section 1 ofthe ..
Missouri Constitution (1945) which provides, in pertinent part, as follows: “The power of
government shall be divided into three distinct departments... and no person, or collection of
persons, charged with the exercise of powers: properly belonging to one of those departments,
shall exercise any power properly belonging to either of the others...” and under Article V,
Section 1 of the Missouri Constitution (1 945) which. provides, in pertinent part, as follows: “The
judicial power of the state shall be vested in... circuit courts.” §213.111 R.S.Mo. creates acts as
a compulsory, legislatively pre-determined remittitur. The statute effectively creates a legislative
"presumption that damages in excess of the statutorily set amount are excessive, The
determination of damages would thereby be prospective. In tort actions, the only way to
determine an acceptable level of compensation is by providing a jury to determine the facts,
-including what constitutes fair compensation. The legislative cap on damages invades the
province of jury and infringes on the right to a jury trial. Similarly, the legislative cap on
damages invades the judicial function of remitter and represents a usurpation of judicial power.
WHEREFORE, Plaintiff AnnaBelle Smith prays the Court to enter judgment in favor of

Plaintiff AnnaBelle Smith and against Defendants James Bonk and G48 Compliatice &

Investigations, Inc., for actual and punitive damages in such amount as may be determined’ at. ~~

trial, for pre-judgment and post-judgment interest on any monetary award, for Plaintiff's

20
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 25 of 33 PagelD #: 33

attomney’s fees and costs incurred herein; and for such other and further relief as the Court may

deem proper under the circumstances.

21
Case: 4:19-cv-01422-RLW Doc. #: 1-2 -Filed: 05/24/19 Page: 26 of 33 PagelD #: 34

COUNT Ml ~ RETALIATION

COMES NOW, Plaintiff AnnaBelle Smith, by and through his attorney, and for Count III |
of Plaintiff's Petition against Defendants’ James Bonk and G4S Compliance & Investigations,
Inc. states and alleges as follows: -

51. Plaintiff AnnaBelle Smith realleges, restates and incorporates by reference herein:
paragraphs ‘1 through 50 of Plaintiff's Petition.

52.  §213.070 R.S.Mo. (2017) provides, in pertinent part, as follows: “It shall be an |
‘unlawful discriminatory practice for an employer... (2) To retaliate or discriminate in any
manner against any other person because such person has opposed any practice prohibited by this
chapter or because such person has filed a complaint, testified, assisted, or participated in any
manner in any investigation, proceeding or hearing conducted pursuant to this chapter.”

53. Plaintiff AnnaBelle Smith engaged in the following protected activities under the
- Missouri Human Rights Act: .

a. Plaintiff AnnaBelle Smith objected to the unlawful employment practices ©
and hostile work environment to Defendant J ames Bonk, .

b, Plaintiff AnnaBellé Smith reported the unlawful employment practices .
and hostile work environment to Defendant G4S Compliance & Investigations, Inc.

C | Plaintiff AnnaBelle Smith | repeatedly asserted his rights’ under the
Missouri Human Rights Act (including his right to continued employment free from: a hostile
work environment).

| d. , Plaintiff AnnaBelle Smith opposed the discriminatory conduct in the

reassignment of the duties of his position,

e. Plaintiff AnnaBelle Smith opposed harassment directed towards her.

22.
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 27 of 33 PagelD #:.35

cf ‘Plaintiff AnnaBelle Sinith sought or threatened to seek legal counsel and -
other support to assist him in asserting his rights under the Missouri Human Rights Act.
g. Plaintiff AnnaBelle Smith filed or threatened to file a charge of
discrimination with the Missouri Conmnission on Human Rights.

54. Defendant G4s Compliance & Investigations, Inc:, acting by and through
Defendant J ames Bonk, did engage ina pattern of retaliation against Plaintite AnnaBelle Smith .
in violation of §213.055 R.S.Mo. (2016) and § 213.055 R.S.Mo.. (2017):

a. Derogatory comments directed to Plaintiff AnnaBelle Smith;
b. Condescénding comments directed to Plaintiff AnnaBelle Smith;
c. Unfair and unwarranted criticism of Plaintiff AnnaBelle Smith's work |
performance; | |
| - ado. Excessive communication “intended to harass and burden Plaintiff
AnnaBelle Smith. |
e. Differential treatment of Plaintiff AnnaBelle Smith based on her gender.
£. Demotion from position as SIU Manager to SIU Investigator.
g. . Re-assignment of work duties associated with position as SIU Manager:
(55. As a direct and proximate tesult of the retaliation caused, condoned, permitted
and approved by Defendant G4S Compliance & Investigations, Inc., by and through the actions .
and conduct of Defendant James Bonk; in violation of §213.070 R.S.Mo. (2016) and §213.070
R.S.Mo. (2017), Plaintiff AnnaBelle Smith has sustained, will sustain and/or will continue to ~-

sustain actual damages i in excess of $25,000.00 as follows:

23

 
~ Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 28 of 33 PagelD #: 36

7)

a. | Emotional Pain, Suffering, Inconvenience, Mental Anguish, Loss | of: |
Bijoyment of Life, Emotional Distress, Depression, Loss of Sleep, Fear, Anxiety, Loss of Peace
of Mind, Loss of Confidence, and Diminished Self Worth; a

b. Medical Expense, including . Physician Fees, Diagnostic Testing. Fees;

- Counseling, Pharmaceuticals and Support Animal,

c. Relocation Expenses, including Temporary Housing Expenses, Air Fare,
Meals and Fuel;

d. Unpaid Salary and Wages, including Overtime;

e. -Loss or Diminution of Wages, Salary, Commissions and Bonuses, Health |
Insurance and Other Fringe Benefits (including Vacation Pay, Sick Pay, Pension and Retirement -
Benefits, Stock Options and Bonus Plans, Profit-Sharing Benefits, and Life Insurance);

f... Loss or Diminution of Future Job Related Promotions and Opportunities;

g. ‘Negative Tax Consequences Associated with a Lump Sum Payment or -
Award; and |

h. Pre-Judgment and Post-Judgment Interest.

. 56. In taking the. aforedescribed unlawful retaliation against Plaintiff AnnaBelle
Smith in violation of §213.070 R.S.Mo. (2016) and § 213.070 R.S.Mo. (2017), Defendants .
James Bonk and G48 ‘Compliance & Investigations, Inc. were motivated based on, animus.
towards Plaintiff AnnaBelle Smith based on her sex and based ‘on the desire and intent to punish
Plaintiff AnnaBelle Smith for the exercise of his rights under the-Missouri Human Right Act. In
addition, Plaintiff AnnaBelle Smith’s sex and the desire and intent to punish Plaintiff AnriaBelle
Smith for- the exercise of. his rights under the Missouri Human Right Act was a contributing

factor or, in the alternative, played an actual role in-and had a-determinative influence: on the

24
Case: 4:19-cv-01422-RLW Doc: #: 1-2 Filed: 05/24/19 Page: 29 of 33 PagelD #: 37

adverse employment actions taken by Defendant.G4S Compliance & Investigations, Toe. ageinst :
Plaintiff AnnaBelle Smith.

_ 37. Plaintiff AnnaBelle Smith further seeks an award ‘of punitive damages to the
fullest extent permissible under Missouri law against Defendants | James Bonk and G4S
- Compliance & Investigations,. Ino. as follows: . |

a. The acts, practices and - conduct of Defendants James Bonk. and G4S
Compliance & Investigations, Inc. are and were intentional, willful, wanton, malicious, grossly
negligent and/or reckless;
b. The -acts, practices and conduct of Defendants James Bonk and G4S-
Compliance & Investigations, Inc. are and were exiteme, outrageous and shocking to. the
. conscience; | .
c. The acts, practices and conduct of Defendants James Bonk and G4§S
Compliance & Investigations, Inc. are and were reckless and exhibited conscious disregard of
Plaintiff AnnaBelle Smith’s civil rights and of the protections afforded to employees with
disabilities; | / |
da. Punitive damages are necessary and proper to punish Defendants J james
Bonk: and G48 Compliance & Investigations, Inc. for its unlawzul employment practices; and
& Punitive damages are: necessary and proper to deter Defendants James
Bonk and G4S Compliance & Investigations, Inc, and others similarly situated from engaging in
" such conduct in the future. -
58.. To the ektent that §213.111 R.S.Mo. (2017) is applicable and limits the amount of / .

actual damages and/or punitive damages, Plaintiff AnnaBelle Smith further seeks a judicial ,

25
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 30 of 33 PagelD #: 38

declaration that the cap on for future.economic damage, non-economic damages and/or punitive
damages is iconstitutional and; therefore, invalid and void ab initio on the following grounds:.
a. §213.111 R.S.Mo. is unconstitutional under Article I, Section: 2-of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That all persons 41 are
created equal and are entitled to equal rights and opportunity under the law” and Section 1 of the
Fourteenth. Amendment to the United States Constitution which. provides, in pertinent part, as
follows:. “No State shall... deny any person within its jurisdiction the equal protection of the
laws.” |
§213.111 R.S.Mo. is applicable only to those subject to unlawful discrimination and places limits
or caps on future economic damages, non-economic damages, and punitive damages based on
the number of employees-employed by employer. The statute effectively creates two class of
litigants and five classes of employer defendants: (1) discrimination victims and other tort
victims, and (2) employers with 5 or less employees, 6 to 100 employees, 101 to 200 employees,
201 to 500 employees, and more than 500 employees. The dissimilar treatment of discrimination
. victims compared to other tor victims and the dissimilar treatment of discrimination claims
based on the number of persons employed by the employer is not rationally related to any
__ legitimate governmental interest or purpose. The. classes created by the statute are arbitrary, are
not based either on the nature of extent of the injuries sustained by employment discrimination
victims or on the nature and degree of the reprehensibility of the employer’s conduct, and simply -
bear no rational relationship to any legitimate government purpose, interest or justification
associated with tort reform. Where ati employee such as Plaintiff AnnaBelle Smith is severely

injured by unlawful employment discrimination, equal protection under the laws is.denied by the

26
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 ' Page: 31 of 33 PagelD #: 39

t .

enforcement of arbitrary caps on future economic damages, non-economic damages and punitive
damages. . .
b. 921311 R.S:Mo. is unconstitutional under Article L Section. 10 of the _
. Missouri. Constitution (1 5) which provides, in 1 pertinent pait, as follows: “That no person shall
be deprived of life, liberty or property without due process of law. * §213. 111 R.S.Mo. replaces as
| judicial determination of damages with an arbitrary cap or limit on damages. Under such
circumstances, the: amount awarded is capped or limited to an arbitrary amount: and is not
determined using any proscribed judicial or statutory standard. Unlike remittitur, the reduction
of damages is arbitrarily applied without any consideration of the injuries sustained by the
| employee or the reprehensibility of the conduct of the employer. A statutory limit on damages
suchas §213.111 R.S.Mo. effectively grants remittitur on a wholesale basis without regard to the
evidence and without regarding any approved:or recognized procedure or standard.
¢.  §213.111 R.S.Mo. is unconstitutional under Article I, Section 14 of the.
. Missouri Constitution (1945) which provides, in. pertinent,part, as follows: “That the courts of
justice shall be open to every person, and certain remedy afforded for every injury to person,
.. property or character...” §213.111 R.S8.Mo. denies victims of employment disctimination with
access to the courts. By capping or limiting the amount ‘ of damages, employees with
discrimination claims are denied compensation in cases where the injuries sustained are .
extensive and where the degree of reprehensibility of the employer’s conduct is severe thereby
effectively denying victims of: employment discrimination access to the courts.
d. §213.111 R.S.Mo. is unconstitutional under: Article I, Section 22(@) of the
Missouri Constitution (1945) which provides, in pertinent part, as follows: “That the right of *,

trial by j jury as heretofore © enjoyed shall remain inviolate”, under Article II, Section 1 of the

27
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 32 of 33 PagelD #: 40

* .

Missouri Constitution (1945) which: provides, in pertinent part, as follows: “The power of
government shall be divided into three distinct departinents:. and no person, ot collection of
persons, charged with the exercise of powers properly belonging to one of those departments,
shall exercise any powet properly belonging to either of the others. 2 and under Atiicle V;
Section 1 of the Missouri Constitution (1945) which provides, in‘ pertinent part, as follows: “The
judicial pewer of: the state shall be vested in... circuit courts.” §213.111 RSMo, creates acts as
a compulsory, legislatively pre-determined remittitur. The statute effectively creates a legislative.
presumption that damages in excess of the statutorily. set amount ate excessive. The.
determination of damages would thereby be prospective, In tort actions; the only way to
determine an acceptable ievel of compensation: is by. providing a jury to determine. the facts,
including What constitutes fair compensation. The legislative cap on damages invades the
province. of jury and infringes on the right to a jury trial. Similarly, the legislative cap on
damages invades the judicial function of remitter and represents a usurpation of judicial power.
WHEREFORE, Plaintiff AnnaBelle Smith prays the Court to enter judgment in favor of
Plaintiff AnnaBelle Smith and | against Defendants James Bonk and G45 Compliance &
Investigations, Inc., for actual and. punitive damages in such amount.as may be determined at
trial, for pre-judgment and post-judgment interest ‘on. any monetary award, for Plaintiff's
attorney’s fees and costs incurred herein, and for such other and further relief as the Court may
deem proper under the circumstances. | |
| | ; Respectfully Submitted,
SHAUGHNESSY LAWFIRM, LLC
_ 4S/ Ryan S. Shaughnessy
Ryan-S. Shaughnessy, #39922
1140 Boulder Creek Drive, Suite 202

O’Fallon, Iflinois 62269.
314-971-4381

- 28.
Case: 4:19-cv-01422-RLW Doc. #: 1-2 Filed: 05/24/19 Page: 33 of 33 PagelD #: 41

v

29

shaughnessylawfirm@ gmail.com
Attorney for Plaintiff.

and

' LAW OFFICE OF —

 
     

MICHE EM. aw 4

 

8030 Watson Rd, Suite 355
St. Louis, MO 63119

(314) 338-3500

(314) 271-8012 (fax),

(314) 799-6602 (cellular)

www.SaintLouisLegal.com
mo.legal eagle@gmail.com
